Title: To Benjamin Franklin from ——— Saint-Martin, 27 February 1783
From: Saint-Martin, ——
To: Franklin, Benjamin


Monsieura tonnein sur garonne poste Restante le 27e.fevrie 1783 a vertueil En albret.
Les affaire venant de changer de face a levenement De la paix, je L’honneur de vous demander de quelle façon Les officier attaché a larmée des treize proveinse unie de lamerique seront traité, j’i est esté Employé En soixante seise Comme Lieutenant Collonel Est n’est discontinué mon servisse que depuis pres de deux mois que je suis arrivé En france pour Retablir ma santé, quoique je Ne sois pas mieux ayant Besoin d’aller aux eau de Barege pour des Blesseure que j’ai Reçu a une affaire que nous eume a white plain, je Repartirois tout de suite si vous me le Conseillé, En attandant Cette Grace de vous, je L’honneur dettre avec Respects Monsieur Votre tres humble est tres obeissant serviteur
ST Martin
 
Notation: St. Martin 27 Fevr. 1783.
